 



Exhibit 10.10
DANA HOLDING CORPORATION
2008 OMNIBUS INCENTIVE PLAN
(EFFECTIVE DECEMBER 26, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
     
           
1.
  Purpose     1    
2.
  Definitions     1    
3.
  Shares Subject to this Plan     11    
4.
  Option Rights     13    
5.
  Appreciation Rights     14    
6.
  Restricted Stock     16    
7.
  Restricted Stock Units     17    
8.
  Performance Shares and Performance Units     19    
9.
  Awards to Non-Employee Directors     20    
10.
  Other Awards     21    
11.
  Administration of the Plan     22    
12.
  Adjustments     23    
13.
  Change in Control     23    
14.
  Detrimental Activity     24    
15.
  Non-U.S. Participants     25    
16.
  Transferability     26    
17.
  Withholding Taxes     26    
18.
  Compliance with Section 409A of the Code     27    
19.
  Effective Date and Term of Plan     27    
20.
  Amendments and Termination     27    
21.
  Substitute Awards for Awards Granted by Other Entities     29    
22.
  Governing Law     29    
23.
  Miscellaneous Provisions     29  

-i-



--------------------------------------------------------------------------------



 



DANA HOLDING CORPORATION
2008 OMNIBUS INCENTIVE PLAN
     1. Purpose. The purpose of this 2008 Omnibus Incentive Plan is to attract
and retain directors, officers, other employees and consultants of Dana Holding
Corporation and its Subsidiaries and to motivate and provide to such persons
incentives and rewards for superior performance.
     2. Definitions. As used in this Plan:
          (a) “Appreciation Right” means a right granted pursuant to Section 5
of the Plan and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.
          (b) “Authorized Officer” has the meaning specified in Section 11(d) of
the Plan.
          (c) “Award” means a grant of Option Rights, Appreciation Rights,
Performance Shares or Performance Units, or a grant or sale of Restricted Stock,
Restricted Stock Units or other awards contemplated by Section 10 of the Plan.
          (d) “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right
or a Tandem Appreciation Right.
          (e) “Board” means the Board of Directors of the Corporation and, to
the extent of any delegation by the Board to a committee (or subcommittee
thereof) pursuant to Section 11 of the Plan, such committee (or subcommittee).
          (f) “Business Transaction” has the meaning set forth in
Section 2(i)(ii) of the Plan.
          (g) “Cause” as a reason for a Participant’s termination of employment
shall have the meaning assigned such term in (i) the employment agreement, if
any, between the Participant and an Employer, or (ii) the Executive Severance
Plan, if the Participant is a participant in such plan. If the Participant is
not a party to an employment agreement with an Employer in which such term is
defined, or the Participant is not a participant in the Executive Severance
Plan, then unless otherwise defined in the applicable Evidence of Award, “Cause”
shall mean:
     (i) the intentional engagement in any acts or omissions constituting
dishonesty, breach of a fiduciary obligation, wrongdoing or misfeasance, in each
case, in connection with a Participant’s duties or otherwise during the course
of a Participant’s employment with an Employer;

 



--------------------------------------------------------------------------------



 



     (ii) the commission of a felony or the indictment for any felony,
including, but not limited to, any felony involving fraud, embezzlement, moral
turpitude or theft;
     (iii) the intentional and wrongful damaging of property, contractual
interests or business relationships of an Employer;
     (iv) the intentional and wrongful disclosure of secret processes or
confidential information of an Employer in violation of an agreement with or a
policy of an Employer;
     (v) the continued failure to substantially perform the Participant’s duties
for an Employer;
     (vi) current alcohol or prescription drug abuse affecting work performance;
     (vii) current illegal use of drugs; or
     (viii) any intentional conduct contrary to an Employer’s announced policies
or practices (including, but not limited to, those contained in the
Corporation’s Code of Conduct).
          (h) “Centerbridge” means Centerbridge Capital Partners, L.P., a
Delaware limited partnership, and its affiliated investment funds.
          (i) For purposes of the Plan, except as may be otherwise prescribed by
the Compensation Committee in an Evidence of Award, a “Change in Control” of the
Corporation shall be deemed to have occurred upon the happening of any of the
following events:
     (i) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) other than as a result of
Centerbridge’s conversion of preferred to common becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty
percent (30%) or more of the combined voting power of the then-outstanding
Voting Stock of the Corporation; except, that:

  (A)   for purposes of this Section 2(i)(i), the following acquisitions shall
not constitute a Change in Control: (1) any acquisition of Voting Stock of the
Corporation directly from the Corporation that is approved by a majority of the
Incumbent Directors, (2) any acquisition of Voting Stock of the Corporation by
the Corporation or any Subsidiary, (3) any acquisition of Voting Stock of the
Corporation by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, and (4) any acquisition of Voting Stock of the
Corporation by any Person

- 2 -



--------------------------------------------------------------------------------



 



      pursuant to a Business Transaction that complies with clauses (A), (B) and
(C) of Section 2(i)(ii);

  (B)   if any Person becomes the beneficial owner of thirty percent (30%) or
more of combined voting power of the then-outstanding Voting Stock of the
Corporation as a result of a transaction or series of transactions described in
clause (1) of Section 2(i)(i)(A) above and such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock of the Corporation
representing one percent (1%) or more of the then-outstanding Voting Stock of
the Corporation, other than as a result of (x) a transaction described in clause
(1) of Section 2(i)(i)(A) above, or (y) a stock dividend, stock split or similar
transaction effected by the Corporation in which all holders of Voting Stock are
treated equally, then such subsequent acquisition shall be treated as a Change
in Control;     (C)   a Change in Control will not be deemed to have occurred if
a Person other than as a result of Centerbridge’s conversion of preferred to
common becomes the beneficial owner of thirty percent (30%) or more of the
Voting Stock of the Corporation as a result of a reduction in the number of
shares of Voting Stock of the Corporation outstanding pursuant to a transaction
or series of transactions that is approved by a majority of the Incumbent
Directors unless and until such Person thereafter becomes the beneficial owner
of additional shares of Voting Stock of the Corporation representing one percent
(1%) or more of the then-outstanding Voting Stock of the Corporation, other than
as a result of a stock dividend, stock split or similar transaction effected by
the Corporation in which all holders of Voting Stock are treated equally; and  
  (D)   if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of thirty percent (30%) or
more of the Voting Stock of the Corporation inadvertently, and such Person
divests as promptly as practicable, but no later than the date, if any, set by
the Incumbent Directors, a sufficient number of shares so that such Person
beneficially owns less than thirty percent (30%) of the Voting Stock of the
Corporation, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or

     (ii) the consummation of a reorganization, merger or consolidation of the
Corporation with, or the acquisition of the stock or assets of the Corporation
by, another Person, or similar transaction (each, a “Business Transaction”),
unless, in each case, immediately following such Business Transaction (A) the
Voting Stock of the Corporation outstanding immediately prior to such Business
Transaction continues to represent, directly or indirectly, (either by remaining

- 3 -



--------------------------------------------------------------------------------



 



outstanding or by being converted into Voting Stock of the surviving entity or
any parent thereof), more than fifty percent (50%) of the combined voting power
of the then outstanding shares of Voting Stock or comparable equity interests of
the entity resulting from such Business Transaction (including, without
limitation, an entity which as a result of such transaction owns the Corporation
or all or substantially all of the Corporation’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Corporation,
such entity resulting from such Business Transaction, or any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
Subsidiary or such entity resulting from such Business Transaction) beneficially
owns, directly or indirectly, thirty percent (30%) or more of the combined
voting power of the then outstanding shares of Voting Stock of the entity
resulting from such Business Transaction, and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Transaction were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Transaction;
or
     (iii) during any consecutive 18-month period, more than fifty percent (50%)
of the Board ceases to be comprised of Incumbent Directors; or
     (iv) consummation of a transaction that implements in whole or in part a
resolution of the stockholders of the Corporation authorizing a sale of all or
substantially all of Corporation’s assets or a complete liquidation or
dissolution of the Corporation, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 2(i)(ii).
          (j) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including any rules and regulations promulgated thereunder, along
with Treasury and IRS interpretations thereof. Reference to any section or
subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.
          (k) “Common Stock” means the common stock, par value $0.1 per share,
of the Corporation or any security into which such shares of Common Stock may be
changed by reason of any transaction or event of the type referred to in
Section 12 of the Plan.
          (l) “Compensation Committee” means the Compensation Committee of the
Board, or any other committee of the Board or subcommittee thereof authorized to
administer this Plan in accordance with Section 11 of the Plan.
          (m) “Corporation” means Dana Holding Corporation, a Delaware
corporation, and its successors.
          (n) “Date of Grant” means the date as of which an Award is determined
to be effective and designated in a resolution by the Compensation Committee or
an Authorized Officer and is granted pursuant to the Plan. The Date of Grant
shall not be earlier than the date of the resolution and action therein by the
Compensation Committee or an Authorized Officer.

- 4 -



--------------------------------------------------------------------------------



 



          (o) “Detrimental Activity,” except as may be otherwise specified in a
Participant’s Evidence of Award, means:
     (i) engaging in any activity of competition, as specified in any covenant
not to compete set forth in any agreement between a Participant and the
Corporation or a Subsidiary, including, but not limited to, the Participant’s
Evidence of Award, during the period of restriction specified in the agreement
prohibiting the Participant from engaging in such activity;
     (ii) engaging in any activity of solicitation, as specified in any covenant
not to solicit set forth in any agreement between a Participant and the
Corporation or a Subsidiary, including, but not limited to, the Participant’s
Evidence of Award, during the period of restriction specified in the agreement
prohibiting the Participant from engaging in such activity;
     (iii) the disclosure to anyone outside the Corporation or a Subsidiary, or
the use in other than the Corporation’s or a Subsidiary’s business, (A) without
prior written authorization from the Corporation, of any confidential,
proprietary or trade secret information or material relating to the business of
the Corporation and its Subsidiaries, acquired by the Participant during his or
her service with the Corporation or any of its Subsidiaries, or (B) in violation
of any covenant not to disclose set forth in any agreement between a Participant
and the Corporation or a Subsidiary, including, but not limited to, the
Participant’s Evidence of Award, during the period of restriction specified in
the agreement prohibiting the Participant from engaging in such activity;
     (iv) the (A) failure or refusal to disclose promptly and to assign to the
Corporation or a Subsidiary upon request all right, title and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during his or her service with the Corporation or any of its Subsidiaries,
relating in any manner to the actual or anticipated business, research or
development work of the Corporation or any Subsidiary or the failure or refusal
to do anything reasonably necessary to enable the Corporation or any Subsidiary
to secure a patent where appropriate in the United States and in other
countries, or (B) violation of any development and inventions provision set
forth in any agreement between a Participant and the Corporation or a
Subsidiary, including, but not limited to, the Participant’s Evidence of Award;
     (v) if the Participant is or was an officer, activity that the Board
determines entitles the Corporation to seek recovery from an officer under any
policy promulgated by the Board as in effect when an Award was made or vested
under this Plan; or
     (vi) activity that results in termination of the Participant’s employment
for Cause.
          (p) “Director” means a member of the Board.

- 5 -



--------------------------------------------------------------------------------



 



          (q) “Disability” shall mean, in the case of an Employee, termination
of employment under circumstances that would make the Employee eligible to
receive benefits under the Dana Holding Corporation long-term disability plan,
as it may be amended from time to time, or any successor plan, program,
agreement or arrangement, and in the case of a Participant who is a Non-Employee
Director, termination of service as a Non-Employee Director under circumstances
that would make the Non-Employee Director eligible to receive Social Security
disability benefits.
          (r) “Effective Date” means December 26, 2007.
          (s) “Employee” means any employee of the Corporation or of any
Subsidiary.
          (t) “Employer” means the Corporation or any successor thereto or a
Subsidiary.
          (u) “Evidence of Award” means an agreement, certificate, resolution or
other written evidence, whether or not in electronic form, that sets forth the
terms and conditions of an Award. Each Evidence of Award shall be subject to
this Plan and shall contain such terms and provisions, consistent with this
Plan, as the Compensation Committee or an Authorized Officer may approve. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Corporation and, unless determined otherwise by the
Compensation Committee, need not be signed by a representative of the
Corporation or a Participant. If an Evidence of Award is limited to notation on
the books and records of the Corporation, in the event of any inconsistency
between a Participant’s records and the records of the Corporation, the records
of the Corporation will control.
          (v) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder. Reference to any section or
subsection of the Exchange Act includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.
          (w) “Executive Officer” means an officer of the Corporation that is
subject to the liability provisions of Section 16 of the Exchange Act.
          (x) “Executive Severance Plan” means the Dana Holding Corporation
Executive Severance Plan, as it may be amended from time to time or any
successor plan, program, agreement or arrangement.
          (y) “Free-Standing Appreciation Right” means an Appreciation Right
granted pursuant to Section 5 of the Plan that is not granted in tandem with an
Option Right.
          (z) “Good Reason,” except as may be otherwise specified in a
Participant’s Evidence of Award, shall have the meaning assigned such term in
(i) the employment agreement, if any, between a Participant and an Employer.
          (aa) “Incentive Stock Options” means Option Rights that are intended
to qualify as “incentive stock options” under Section 422 of the Code.

- 6 -



--------------------------------------------------------------------------------



 



          (bb) “Incumbent Directors” means the individuals who, as of the
Effective Date, are Directors of the Corporation, and any individual becoming a
Director after the Effective Date whose election, nomination for election by the
Corporation’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Corporation in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if the
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.
          (cc) “Management Objectives” means the measurable performance
objective or objectives established pursuant to this Plan for Participants who
have received grants of Performance Shares or Performance Units or, when so
determined by the Compensation Committee or an Authorized Officer, Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units, other
awards contemplated by Section 10 of the Plan or dividend credits pursuant to
the Plan. Management Objectives may be described in terms of Corporation-wide
objectives or objectives that are related to the performance of a joint venture,
Subsidiary, business unit, division, department, business segment, region or
function and/or that are related to the performance of the individual
Participant. The Management Objectives may be made relative to the performance
of other companies or an index covering multiple companies. The Management
Objectives applicable to any Qualified Performance-Based Award will be based on
specified levels of or growth in one or more of the following criteria:

  (i)   net sales;     (ii)   revenue;     (iii)   revenue growth or product
revenue growth;     (iv)   operating income (before or after taxes, including
operating income before depreciation and amortization);     (v)   income (before
or after taxes and before or after allocation of corporate overhead and bonus);
    (vi)   net earnings;     (vii)   earnings per share;     (viii)   net income
(before or after taxes);     (ix)   return on equity;     (x)   total
stockholder return;     (xi)   return on assets or net assets;     (xii)  
appreciation in and/or maintenance of share price;     (xiii)   market share;  
  (xiv)   gross profits;

- 7 -



--------------------------------------------------------------------------------



 



  (xv)   earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization);    
(xvi)   economic value-added models or equivalent metrics;     (xvii)  
reductions in costs;     (xviii)   cash flow or cash flow per share (before or
after dividends);     (xix)   return on capital (including return on total
capital or return on invested capital);     (xx)   cash flow return on
investment;     (xxi)   improvement in or attainment of expense levels or
working capital levels;     (xxii)   operating, gross, or cash margins;    
(xxiii)   year-end cash;     (xxiv)   debt reductions;     (xxv)   stockholder
equity;     (xxvi)   regulatory achievements;     (xxvii)   operating
performance;     (xxviii)   market expansion;     (xxix)   customer
satisfaction;     (xxx)   employee satisfaction;     (xxxi)   implementation,
completion, or attainment of measurable objectives with respect to research,
development, products or projects and recruiting and maintaining personnel; or  
  (xxxii)   a published or a special index deemed applicable by the Compensation
Committee or any of the above criteria as compared to the performance of any
such index.

On or before the Date of Grant, in connection with the establishment of
Management Objectives, the Compensation Committee may exclude the impact on
performance of charges for restructuring, acquisitions, divestitures,
discontinued operations, extraordinary items, and other unusual or non-recurring
items and the cumulative effects of changes in tax law or accounting principles,
as such are defined by generally accepted accounting principles or the
Securities and Exchange Commission and as identified in the Corporation’s
audited financial statements, notes to such financial statements or management’s
discussion and analysis in the Corporation’s annual report or other filings with
the Securities and Exchange Commission. With respect to any grant under the
Plan, if the Compensation Committee determines that a change in the business,
operations, corporate structure or capital structure of the Corporation, or the
manner in which it conducts its business, or other events or circumstances
render the Management Objectives unsuitable, the Compensation Committee may in
its discretion modify such Management

- 8 -



--------------------------------------------------------------------------------



 



Objectives or the related minimum acceptable level or levels of achievement, in
whole or in part, as the Compensation Committee deems appropriate and equitable,
except in the case of a Qualified Performance-Based Award when such action would
result in the loss of the otherwise available exemption of such Award under
Section 162(m) of the Code. In such case, the Compensation Committee will not
make any modification of the Management Objectives or the minimum acceptable
level or levels of achievement with respect to such Qualified Performance-Based
Award.
          (dd) “Market Value Per Share” means, as of any particular date the
closing sale price of the Common Stock as reported on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Common Stock is listed. If the Common
Stock is not traded as of any given date, the Market Value Per Share means the
closing price for the Common Stock on the principal exchange on which the Common
Stock is traded for the immediately preceding date on which the Common Stock was
traded. If there is no regular public trading market for such Common Stock, the
Market Value Per Share of the Common Stock shall be the fair market value of the
Common Stock as determined in good faith by the Board. The Board is authorized
to adopt another fair market value pricing method, provided such method is
stated in the Evidence of Award, and is in compliance with the fair market value
pricing rules set forth in Section 409A of the Code.
          (ee) “Non-Employee Director” means a member of the Board who is not an
Employee.
          (ff) “Non-Qualified Options” means Option Rights that are not intended
to qualify as “incentive stock options” under Section 422 of the Code.
          (gg) “Normal Retirement” means, with respect to any Employee,
termination of employment (other than termination for Cause or due to death or
Disability) at or after age 65.
          (hh) “Optionee” means the Participant named in an Evidence of Award
evidencing an outstanding Option Right.
          (ii) “Option Price” means the purchase price payable on exercise of an
Option Right.
          (jj) “Option Right” means the right to purchase shares of Common Stock
upon exercise of a Non-Qualified Option or an Incentive Stock Option granted
pursuant to Section 4 of the Plan.
          (kk) “Participant” means a person who is selected by the Board, the
Compensation Committee or an Authorized Officer to receive benefits under this
Plan and who is at the time (i) an Employee or a Non-Employee Director, or
(ii) providing services to the Corporation or a Subsidiary, including but not
limited to, a consultant, an advisor, independent contractor, or other
non-employee of the Corporation or any one or more of its Subsidiaries.
          (ll) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of the Plan
within which

- 9 -



--------------------------------------------------------------------------------



 



the Management Objectives relating to such Performance Share or Performance Unit
are to be achieved.
          (mm) “Performance Share” means a bookkeeping entry that records the
equivalent of one share of Common Stock awarded pursuant to Section 8 of the
Plan.
          (nn) “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 8 of the Plan that records a unit equivalent to $1.00 or such other
value as is determined by the Compensation Committee.
          (oo) “Person” has the meaning set forth in Section 2(h)(i) of the
Plan.
          (pp) “Plan” means this Dana Holding Corporation 2008 Omnibus Incentive
Plan, as it may be amended from time to time.
          (qq) “Plan Year” has the meaning set forth in Section 9(h).
          (rr) “Qualified Performance-Based Award” means any Award or portion of
an Award that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.
          (ss) “Restricted Stock” means shares of Common Stock granted or sold
pursuant to Section 6 of the Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfer has expired.
          (tt) “Restricted Stock Unit” means an award granted or sold pursuant
to Section 7 of the Plan of the right to receive shares of Common Stock or cash
at the end of the Restriction Period.
          (uu) “Restriction Period” means the period of time during which
Restricted Stock Units are subject to restrictions, as provided in Section 7 of
the Plan.
          (vv) “Spread” means the excess of the Market Value Per Share on the
date when an (i) Option Right is exercised over the Option Price, or
(ii) Appreciation Right is exercised over the Option Price or Base Price
provided for in the related Option Right or Free-Standing Appreciation Right,
respectively.
          (ww) “Subsidiary” means a corporation, company or other entity
(i) more than 50% of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50%
of whose ownership interest representing the right generally to make decisions
for such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by the Corporation, except that for purposes of determining whether
any person may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” means any corporation in which the Corporation owns or
controls, directly or indirectly, more than 50% of the total combined voting
power represented by all classes of stock issued by such corporation at the time
of grant.

- 10 -



--------------------------------------------------------------------------------



 



          (xx) “Substitute Awards” means Awards that are granted in assumption
of, or in substitution or exchange for, outstanding awards previously granted by
an entity acquired directly or indirectly by the Corporation or with which the
Corporation directly or indirectly combines.
          (yy) “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of the Plan that is granted in tandem with an Option
Right.
          (zz) “Ten Percent Stockholder” shall mean any Participant who owns
more than 10% of the combined voting power of all classes of stock of the
Corporation, within the meaning of Section 422 of the Code.
          (aaa) “Termination Date,” for purposes of the Plan, except as may be
otherwise prescribed by the Compensation Committee or an Authorized Officer in
an Evidence of Award, shall mean (i) with respect to any Employee, the date on
which the Employee ceases to be employed by an Employer, or (ii) with respect to
any Participant who is not an Employee, the date on which such Participant’s
provision of services to the Corporation or any one or more of its Subsidiaries
ends.
          (bbb) “Voting Stock” means securities entitled to vote generally in
the election of Directors.
     3. Shares Subject to this Plan.
          (a) Maximum Shares Available Under Plan.
     (i) Subject to adjustment as provided in Section 12 of the Plan, the
maximum aggregate number of shares of Common Stock that may be issued or
delivered under the Plan is 16,090,000 shares of Common Stock. Common Stock to
be issued or delivered pursuant to the Plan may be authorized and unissued
shares of Common Stock, treasury shares or a combination of the foregoing.
     (ii) In addition to the shares of Common Stock authorized in Section
3(a)(i) any (A) Option Right, Appreciation Right or other Award granted pursuant
to this Plan that terminates or is forfeited without having been exercised in
full, or (B) Award granted pursuant to this Plan is settled (or can be paid
only) in cash, then the underlying shares of Common Stock, to the extent of any
such forfeiture, termination or cash settlement, again shall be available for
grant under this Plan and credited toward the Plan limit as set forth in
Section 3(a)(i).
     (iii) Shares of Common Stock that are tendered, whether by physical
delivery or by attestation, to the Corporation by a Participant or withheld from
the Award by the Corporation as full or partial payment of the exercise or
purchase price of any Award or in payment of any applicable withholding for
Federal, state, city, local or foreign taxes incurred in connection with the
exercise, vesting or earning of any Award under the Plan will not become
available for future grants under the Plan. With respect to an Appreciation
Right, when such Appreciation Right is exercised and settled in shares of Common
Stock, the

- 11 -



--------------------------------------------------------------------------------



 



shares of Common Stock subject to such Appreciation Right shall be counted
against the shares of Common Stock available for issuance under the Plan as one
share of Common Stock for every one share of Common Stock subject thereto,
regardless of the number of shares of Common Stock used to settle the
Appreciation Right upon exercise.
          (b) Life-of-Plan Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 12 of the Plan, the aggregate number of shares of Common Stock actually
issued or transferred by the Corporation upon the exercise of Incentive Stock
Options shall not exceed 4,000,000.
          (c) Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
pursuant to Section 12 of the Plan:
     (i) No Participant shall be granted Option Rights or Appreciation Rights or
other awards granted pursuant to Section 10 of the Plan with rights which are
substantially similar to Option Rights or Appreciation Rights, in the aggregate,
for more than 2,000,000 shares of Common Stock during any calendar year.
     (ii) For grants of Qualified Performance-Based Awards, no Participant shall
be granted Restricted Stock, Restricted Stock Units, Performance Shares or other
awards granted pursuant to Section 10 of the Plan with rights which are
substantially similar to Performance Shares, in the aggregate, for more than
1,000,000 shares of Common Stock during any calendar year.
     (iii) For grants of Qualified Performance-Based Awards, no Participant
shall be granted Performance Units or other awards granted pursuant to
Section 10 of the Plan with rights which are substantially similar to
Performance Units, in the aggregate, for more than $10,000,000 during any
calendar year.
          (d) Substitute Awards. Any Substitute Awards granted by the
Corporation shall not reduce the shares of Common Stock available for Awards
under the Plan and will not count against the limits specified in Section 3(c)
above.
     4. Option Rights. The Compensation Committee or, in accordance with
Section 11(d), an Authorized Officer may, from time to time and upon such terms
and conditions as it or the Authorized Officer may determine, grant Option
Rights to Participants. Each such grant will utilize any or all of the
authorizations as specified in the following provisions:
          (a) Each grant will specify the number of shares of Common Stock to
which it pertains, subject to the limitations set forth in Section 3 of the
Plan.
          (b) Each Option Right will specify an Option Price per share of Common
Stock, which may not be less than the Market Value Per Share on the Date of
Grant.

- 12 -



--------------------------------------------------------------------------------



 



          (c) Each Option Right will specify whether the Option Price will be
payable (i) in cash or by check or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Corporation of shares
of Common Stock owned by the Optionee for at least 6 months (or other
consideration authorized pursuant to Section 4(d)) having a value at the time of
exercise equal to the total Option Price, (iii) by a combination of such methods
of payment and may either grant to the Participant or retain in the Compensation
Committee the right to elect among the foregoing alternatives, or (iv) by such
other methods as may be approved by the Compensation Committee. No fractional
shares of Common Stock will be issued or accepted.
          (d) To the extent permitted by law, any grant may permit deferred
payment of the Option Price from the proceeds of sale through a bank or broker
designated by, and on a date satisfactory to, the Corporation of some or all of
the shares of Common Stock to which such exercise relates.
          (e) Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.
          (f) Each grant will specify the period or periods of continuous
service by the Optionee with the Corporation or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable.
          (g) Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights. Each grant may
specify in respect of such Management Objectives a minimum acceptable level or
levels of achievement and may set forth a formula for determining the number of
Option Rights that will become exercisable if performance is at or above the
minimum level(s), but falls short of full achievement of the specified
Management Objectives. The grant will specify that, before the exercise of such
Option Rights become exercisable, the Compensation Committee must certify that
the Management Objectives have been satisfied.
          (h) Any grant of Option Rights may provide for the earlier exercise of
such Option Rights or other modifications in the event of, termination without
Cause, resignation for Good Reason, Normal Retirement, termination due to death
or Disability of the Participant, a Change in Control or the grant of a
Substitute Award.
          (i) Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, (ii) Non-Qualified
Options, or (iii) combinations of the foregoing. Incentive Stock Options may be
granted only to Participants who meet the definition of “employee” under Section
3401(c) of the Code.
          (j) The exercise of an Option Right will result in the cancellation on
a share-for-share basis of any related Tandem Appreciation Right authorized
under Section 5 of the Plan.
          (k) No Option Right will be exercisable more than ten (10) years from
the Date of Grant.

- 13 -



--------------------------------------------------------------------------------



 



          (l) No grant of Option Rights will authorize the payment of dividend
equivalents on the Option Right.
          (m) Each grant of Option Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Option Rights, and contain
such other terms as the Compensation Committee or Authorized Officer may
approve.
          (n) Except as provided in an Evidence of Award, in the event of an
Optionee’s termination of employment or service, any Option Rights that have not
vested as of the Optionee’s Termination Date will be cancelled and immediately
forfeited, without further action on the part of the Corporation or the
Compensation Committee, and the Optionee will have no further rights in respect
of such Option Rights.
     5. Appreciation Rights.
          (a) The Compensation Committee or, in accordance with Section 11(d),
an Authorized Officer may grant (i) to any Optionee, Tandem Appreciation Rights
in respect of Option Rights granted hereunder, and (ii) to any Participant,
Free-Standing Appreciation Rights.
          (b) A Tandem Appreciation Right will be a right of the Optionee,
exercisable by surrender of the related Option Right, to receive from the
Corporation an amount determined by the Compensation Committee or an Authorized
Officer, which will be expressed as a percentage of the Spread on the related
Option Right (not exceeding 100%) at the time of exercise. Tandem Appreciation
Rights may be granted at any time prior to the exercise or termination of the
related Option Rights; provided, however, that a Tandem Appreciation Right
awarded in relation to an Incentive Stock Option must be granted concurrently
with such Incentive Stock Option.
          (c) A Free-Standing Appreciation Right will be a right of the
Participant to receive from the Corporation an amount determined by the
Compensation Committee or an Authorized Officer, which will be expressed as a
percentage of the Spread (not exceeding one hundred percent (100%)) at the time
of exercise.
          (d) No grant of Appreciation Rights will authorize the payment of
dividend equivalents on the Appreciation Right.
          (e) Each grant of Appreciation Rights will utilize any or all of the
authorizations as specified in the following provisions:
     (i) Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Corporation in cash, in shares of Common
Stock or in any combination thereof and may either grant to the Participant or
retain in the Compensation Committee the right to elect among those
alternatives.
     (ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Compensation
Committee or an Authorized Officer at the Date of Grant.

- 14 -



--------------------------------------------------------------------------------



 



     (iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.
     (iv) Any grant of Appreciation Rights may specify Management Objectives
that must be achieved as a condition of the exercise of such Appreciation
Rights. Each grant may specify in respect of such Management Objectives a
minimum acceptable level or levels of achievement and may set forth a formula
for determining the number of Appreciation Rights that will become exercisable
if performance is at or above the minimum level(s), but falls short of full
achievement of the specified Management Objectives. The grant of such
Appreciation Rights will specify that, before the exercise of such Appreciation
Rights, the Compensation Committee must certify that the Management Objectives
have been satisfied.
     (v) Any grant of Appreciation Rights may provide for the earlier exercise
of such Appreciation Rights or other modifications in the event of, termination
without Cause, resignation for Good Reason, Normal Retirement, termination due
to death or Disability of the Participant, a Change in Control or the grant of a
Substitute Award.
     (vi) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Compensation Committee or an
Authorized Officer may approve.
     (vii) Except as provided in an Evidence of Award, in the event of a
Participant’s termination of employment or service, any of the Participant’s
Appreciation Rights that have not vested as of the Participant’s Termination
Date will be cancelled and immediately forfeited, without further action on the
part of the Corporation or the Compensation Committee, and the Participant will
have no further rights in respect of such Appreciation Rights.
          (f) Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised. In the case of a Tandem Appreciation Right granted in
relation to an Incentive Stock Option to an employee who is a Ten Percent
Stockholder on the Date of Grant, the amount payable with respect to each Tandem
Appreciation Right shall be equal in value to the applicable percentage of the
excess, if any, of the Market Value Per Share on the exercise date over the Base
Price of the Tandem Appreciation Right, which Base Price shall not be less than
110 percent of the Market Value Per Share on the date the Tandem Appreciation
Right is granted.
          (g) Regarding Free-Standing Appreciation Rights only:

- 15 -



--------------------------------------------------------------------------------



 



     (i) Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which may not be less than the Market Value Per Share on the
Date of Grant;
     (ii) Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and
     (iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than ten (10) years from the Date of Grant.
     6. Restricted Stock. The Compensation Committee or, in accordance with
Section 11(d), an Authorized Officer may grant or sell Restricted Stock to
Participants. Each such grant or sale will utilize any or all of the
authorizations as specified in the following provisions:
          (a) Each such grant or sale will constitute an immediate transfer of
the ownership of shares of Common Stock to the Participant in consideration of
the performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant, as
determined by the Compensation Committee or an Authorized Officer at the Date of
Grant.
          (c) Each such grant or sale will provide that the Restricted Stock
covered by such grant or sale that vests upon the passage of time will be
subject to a “substantial risk of forfeiture” within the meaning of Section 83
of the Code, as determined by the Compensation Committee or an Authorized
Officer at the Date of Grant and may provide for the earlier lapse of such
substantial risk of forfeiture as provided in Section 6(e) below. In the case of
grants that are a form of payment for earned Performance Shares or Performance
Units or other awards, such grant may provide for no minimum vesting period.
          (d) Each such grant or sale will provide that during the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner set forth in
this Plan, and to the extent prescribed by the Compensation Committee at the
Date of Grant (which restrictions may include, without limitation, rights of
repurchase or first refusal in the Corporation or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee).
          (e) Any grant of Restricted Stock may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such Restricted Stock. Each grant may specify in
respect of such Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of shares of
Restricted Stock on which restrictions will terminate if performance is at or
above the minimum level(s), but falls short of full achievement of the specified
Management Objectives. The grant or sale of Restricted Stock will specify that,
before the termination or early termination of the restrictions applicable to
such Restricted Stock, the Compensation Committee must certify that the
Management Objectives have been satisfied.

- 16 -



--------------------------------------------------------------------------------



 



          (f) Any grant of Restricted Stock may provide for the earlier lapse or
other modification in the event of, termination without Cause, resignation for
Good Reason, Normal Retirement, termination due to death or Disability of the
Participant, Change in Control or the grant of a Substitute Award.
          (g) Any such grant or sale of Restricted Stock may require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional shares of
Restricted Stock (which may be subject to the same restrictions as the
underlying Award) or be paid in cash on a deferred or contingent basis.
          (h) Each grant or sale of Restricted Stock will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Compensation Committee or an Authorized Officer may approve.
Unless otherwise directed by the Compensation Committee, (i) all certificates
representing shares of Restricted Stock will be held in custody by the
Corporation until all restrictions thereon have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares of Common Stock, or
(ii) all uncertificated shares of Restricted Stock will be held at the
Corporation’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such shares of Restricted Stock.
     7. Restricted Stock Units. The Compensation Committee or, in accordance
with Section 11(d), an Authorized Officer may grant or sell Restricted Stock
Units to Participants. Each such grant or sale will utilize any or all of the
authorizations as specified in the following provisions:
          (a) Each such grant or sale of Restricted Stock Units will constitute
the agreement by the Corporation to deliver shares of Common Stock or cash to
the Participant in the future in consideration of the performance of services,
but subject to the fulfillment of such conditions (which may include the
achievement of Management Objectives) during the Restriction Period as the
Compensation Committee or an Authorized Officer may specify. Each grant may
specify in respect of such Management Objectives a minimum acceptable level or
levels of achievement and may set forth a formula for determining the number of
shares of Restricted Stock Units on which restrictions will terminate if
performance is at or above the minimum level(s), but falls short of full
achievement of the specified Management Objectives. The grant or sale of such
Restricted Stock Units will specify that, before the termination or early
termination of the restrictions applicable to such Restricted Stock Units, the
Compensation Committee must certify that the Management Objectives have been
satisfied.
          (b) Each such grant or sale of Restricted Stock Units may be made
without additional consideration or in consideration of a payment by such
Participant that is less than the Market Value Per Share at the Date of Grant.
          (c) If the Restriction Period lapses only by the passage of time, each
such grant or sale will be subject to a Restriction Period (which may include
pro-rata, graded or cliff vesting over such period), as determined by the
Compensation Committee or an Authorized Officer at the Date of Grant. In the
case of grants that are a form of payment for earned

- 17 -



--------------------------------------------------------------------------------



 



Performance Shares or Performance Units or other awards, such grant may provide
for no Restriction Period.
          (d) Each such grant or sale of Restricted Stock Units may provide for
the earlier lapse or other modification of such Restriction Period in the event
of, termination without Cause, resignation for Good Reason, Normal Retirement,
termination due to death or Disability of the Participant, a Change in Control
or the grant of a Substitute Award.
          (e) During the Restriction Period, the Participant will have none of
the rights of a stockholder of any shares of Common Stock with respect to such
Restricted Stock Units, but the Compensation Committee may, at the Date of
Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on either a current, deferred or contingent basis, either in cash or in
additional shares of Common Stock.
          (f) Each grant or sale of Restricted Stock Units will specify the time
and manner of payment of Restricted Stock Units that have been earned. Any grant
or sale may specify that the amount payable with respect thereto may be paid by
the Corporation in cash, in shares of Common Stock or in any combination thereof
and may either grant to the Participant or retain in the Compensation Committee
the right to elect among those alternatives.
          (g) Each such grant or sale of Restricted Stock Units will provide
that during the period for which such Restriction Period is to continue, the
transferability of the Restricted Stock Units will be prohibited or restricted
in the manner and to the extent prescribed by the Compensation Committee at the
Date of Grant (which restrictions may include, without limitation, rights of
repurchase or first refusal in the Corporation or provisions subjecting the
Restricted Stock Units to a continuing substantial risk of forfeiture in the
hands of any transferee).
          (h) Each grant or sale of Restricted Stock Units will be evidenced by
an Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Compensation Committee or an Authorized Officer may approve.
          (i) Except as provided in an Evidence of Award, in the event of a
Participant’s termination of employment or service, any of the Participant’s
Restricted Stock that remain subject to the Restriction Period on the
Participant’s Termination Date will be cancelled and immediately forfeited
without further action on the part of the Corporation or the Compensation
Committee, and the Participant will have no further rights in respect of such
Restricted Stock Units.
     8. Performance Shares and Performance Units. The Compensation Committee or,
in accordance with Section 11(d), an Authorized Officer may grant Performance
Shares and Performance Units that will become payable to a Participant upon
achievement of specified Management Objectives during the Performance Period.
Each such grant will utilize any or all of the authorizations as specified in
the following provisions:
          (a) Each grant will specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment will be made in the

- 18 -



--------------------------------------------------------------------------------



 



case of a Qualified Performance-Based Award where such action would result in
the loss of the otherwise available exemption of the award under Section 162(m)
of the Code.
          (b) The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time, as determined by the Compensation
Committee or an Authorized Officer at the Date of Grant.
          (c) Any grant of Performance Shares or Performance Units will specify
Management Objectives, which, if achieved, will result in payment or early
payment of the Award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level or levels of achievement and
will set forth a formula for determining the number of Performance Shares or
Performance Units that will be earned if performance is at or above the
level(s), but falls short of full achievement of the specified Management
Objectives. The grant of Performance Shares or Performance Units will specify
that, before the Performance Shares or Performance Units will be earned and
paid, the Compensation Committee must certify that the Management Objectives
have been satisfied.
          (d) Any grant of Performance Shares or Performance Units may provide
for the earlier lapse or other modification in the event of, termination without
Cause, resignation for Good Reason, Normal Retirement, termination due to death
or Disability of the Participant, a Change in Control or the grant of a
Substitute Award.
          (e) Each grant will specify the time and manner of payment of
Performance Shares or Performance Units that have been earned. Any grant may
specify that the amount payable with respect thereto may be paid by the
Corporation in cash, in shares of Common Stock, in Restricted Stock or
Restricted Stock Units or in any combination thereof and may either grant to the
Participant or retain in the Compensation Committee the right to elect among
those alternatives; provided, however, that as applicable, the amount payable
may not exceed the maximum amount payable, as may be specified by the
Compensation Committee or an Authorized Officer on the Date of Grant.
          (f) The Compensation Committee may, at or after the Date of Grant of
Performance Shares, provide for the payment of dividend equivalents to the
holder thereof on either a current, deferred or contingent basis, either in cash
or in additional shares of Common Stock.
          (g) Each grant of Performance Shares or Performance Units will be
evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Compensation Committee or an
Authorized Officer may approve.
          (h) Except as provided in an Evidence of Award, in the event of a
Participant’s termination of employment or service, any of the Participant’s
Performance Shares and Performance Units that remain subject to a Performance
Period on the Participant’s Termination Date will be cancelled and immediately
forfeited, without further action on the part of the Corporation or the
Compensation Committee, and the Participant will have no further rights in
respect of such Performance Shares or Performance Units.

- 19 -



--------------------------------------------------------------------------------



 



     9. Awards to Non-Employee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors, Option Rights, Appreciation Rights or other awards
contemplated by Section 10 of the Plan and may also authorize the grant or sale
of shares of Common Stock, Restricted Stock or Restricted Stock Units to
Non-Employee Directors.
          (a) Each grant of Option Rights awarded pursuant to this Section 9
will be upon terms and conditions consistent with Section 4 of the Plan.
          (b) Each grant of Appreciation Rights pursuant to this Section 9 will
be upon terms and conditions consistent with Section 5 of the Plan.
          (c) Each grant or sale of Restricted Stock pursuant to this Section 9
will be upon terms and conditions consistent with Section 6 of the Plan.
          (d) Each grant or sale of Restricted Stock Units pursuant to this
Section 9 will be upon terms and conditions consistent with Section 7 of the
Plan.
          (e) Non-Employee Directors may be granted, sold, or awarded other
awards contemplated by Section 10 of the Plan.
          (f) If a Non-Employee Director subsequently becomes an employee of the
Corporation or a Subsidiary while remaining a member of the Board, any Award
held under this Plan by such individual at the time of such commencement of
employment will not be affected thereby.
          (g) Notwithstanding anything in Section 5, 6 or 7 to the contrary,
each grant pursuant to this Section 9 may specify the period or periods of
continuous service, if any, by the Non-Employee Director with the Corporation
that are necessary before such awards or installments thereof shall become fully
exercisable or restrictions thereon will lapse, which shall be determined on the
Date of Grant.
     10. Other Awards.
          (a) The Compensation Committee or an Authorized Officer may, subject
to limitations under applicable law, authorize grants or sales to any
Participant other awards that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to (i) shares of
Common Stock or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Common Stock, purchase rights for
shares of Common Stock, awards with value and payment contingent upon
performance of the Corporation or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Compensation
Committee, and awards valued by reference to the book value of shares of Common
Stock or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of, the Corporation,
(ii) cash, or (iii) any combination of the foregoing. The Compensation Committee
or an Authorized Officer shall determine the terms and conditions of such
awards, which may include the achievement of Management Objectives, which may
specify in respect of such Management Objectives a

- 20 -



--------------------------------------------------------------------------------



 



minimum acceptable level or levels of achievement and may set forth a formula
for determining the portion or all of the award on which restrictions will
terminate if performance is at or above the minimum level(s), but falls short of
full achievement of the specified Management Objectives. The grant or sale of
such award will specify that, before the termination or early termination of the
restrictions applicable to such award, the Compensation Committee must certify
that the Management Objectives have been satisfied. Shares of Common Stock
delivered pursuant to an award in the nature of a purchase right granted under
this Section 10 shall be purchased for such consideration, paid for at such
time, by such methods, and in such forms, including, without limitation, cash,
shares of Common Stock, other awards, notes or other property, as the
Compensation Committee shall determine.
          (b) Each grant may specify the period or periods of continuous
service, if any, by the Participant with the Corporation or any Subsidiary that
are necessary before such awards or installments thereof shall become fully
transferable, which shall be determined by the Compensation Committee or an
Authorized Officer on the Date of Grant.
          (c) Each grant may provide for the earlier termination of the period
or periods of continuous service or other modifications in the event of,
termination without Cause, resignation for Good Reason, Normal Retirement,
termination due to death or Disability of the Participant, a Change in Control
or the grant of a Substitute Award.
          (d) The Compensation Committee may authorize grants or sales of shares
of Common Stock as a bonus, or may grant other awards in lieu of obligations of
the Corporation or a Subsidiary to pay cash or deliver other property under this
Plan or under other plans or compensatory arrangements, subject to such terms as
shall be determined by the Compensation Committee.
          (e) Each grant or sale pursuant to this Section 10 may be made without
additional consideration from the Participant or in consideration of a payment
by the Participant that is less than the Market Value Per Share on the Date of
Grant; provided, however, that with respect to a payment of an award that is
substantially similar to an Option Right, no such payment shall be less than
Market Value Per Share on the Date of Grant.
     11. Administration of the Plan.
          (a) This Plan will be administered by the Compensation Committee. The
Board or the Compensation Committee, as applicable, may from time to time
delegate all or any part of its authority under this Plan to any other committee
of the Board or subcommittee thereof consisting exclusively of not less than two
or more members of the Board, each of whom shall be a “non-employee director”
within the meaning of Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Exchange Act, an “outside director” within the meaning of
Section 162(m) of the Code and an “independent director” within the meaning of
the rules of the New York Stock Exchange, as constituted from time to time. To
the extent of any such delegation, references in this Plan to the Board or the
Compensation Committee, as applicable, will be deemed to be references to such
committee or subcommittee. A majority of the committee (or subcommittee) will
constitute a quorum, and the action of the members of the

- 21 -



--------------------------------------------------------------------------------



 



committee (or subcommittee) present at any meeting at which a quorum is present,
or acts unanimously approved in writing, will be the acts of the committee (or
subcommittee).
          (b) The interpretation and construction by the Compensation Committee
of any provision of the Plan or of any agreement, notification or document
evidencing the grant of an Award, and any determination by the Compensation
Committee pursuant to any provision of the Plan or of any such agreement,
notification or document will be final and conclusive. No member of the Board
will be liable for any such action or determination made in good faith.
          (c) To the extent permitted by applicable law, the Board or the
Compensation Committee, as applicable, may, from time to time, delegate to one
or more of its members or to one or more officers of the Corporation, or to one
or more agents or advisors, such administrative duties or powers as it may deem
advisable, and the Board, the Compensation Committee, the committee, or any
person to whom duties or powers have been delegated as aforesaid, may employ one
or more persons to render advice with respect to any responsibility the Board or
the Compensation Committee, the committee or such person may have under this
Plan.
          (d) To the extent permitted by applicable law, the Compensation
Committee may, by resolution, authorize one or more Executive Officers of the
Corporation (each, an “Authorized Officer”), including the Chief Executive
Officer of the Corporation, to do one or both of the following on the same basis
as the Compensation Committee: (i) designate Participants to be recipients of
Awards under this Plan, (ii) determine the size of any such Awards; provided,
however, that (A) the Compensation Committee shall not delegate such
responsibilities to any Executive Officer for Awards granted to a Participant
who is an Executive Officer, a Director, or a more than 10% beneficial owner of
any class of the Corporation’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act, and (B) the resolution providing for such
authorization sets forth the total number of shares of Common Stock the
Authorized Officer(s) may grant, and (iii) the Authorized Officer(s) shall
report periodically to the Compensation Committee, as the case may be, regarding
the nature and scope of the Awards granted pursuant to the authority delegated.
In no event shall any such delegation of authority be permitted with respect to
Awards to any Executive Officer or any person subject to Section 162(m) of the
Code.
     12. Adjustments. The Board shall make or provide for such adjustments in
the numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units, Performance Shares, Performance
Units and, if applicable, in the number of shares of Common Stock covered by
other awards granted pursuant to Section 10 hereof, in the Option Price and Base
Price provided in outstanding Option Rights and Appreciation Rights, and in the
kind of shares covered thereby, as is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation,
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Such adjustments shall be made automatically, without the necessity of Board
action, on the customary arithmetical basis in the

- 22 -



--------------------------------------------------------------------------------



 



case of any stock split, including a stock split effected by means of a stock
dividend, and in the case of any other dividend paid in shares of Common Stock.
Moreover, in the event of any such transaction or event specified in this
Section 12, the Board, in its discretion, may provide in substitution for any or
all outstanding Awards under this Plan such alternative consideration (including
cash), if any, as it may determine, in good faith, to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced. The Board also shall make or provide for such adjustments in
the numbers of shares specified in Section 3 of the Plan as is appropriate to
reflect any transaction or event described in this Section 12; provided,
however, that any such adjustment to the number specified in Section 3(b) will
be made only if and to the extent that such adjustment would not cause any
Option Right intended to qualify as an Incentive Stock Option to fail so to
qualify.
     13. Change in Control.
          (a) Except as otherwise provided in an Evidence of Award or by the
Compensation Committee at the Date of Grant, to the extent outstanding Awards
granted under this Plan are not assumed, converted or replaced by the resulting
entity in the event of a Change in Control, all outstanding Awards that may be
exercised shall become fully exercisable, all restrictions with respect to
outstanding Awards shall lapse and become vested and non-forfeitable, and any
specified Management Objectives with respect to outstanding Awards shall be
deemed to be satisfied at target.
          (b) Except as otherwise provided in an Evidence of Award or by the
Compensation Committee, to the extent outstanding Awards granted under this Plan
are assumed, converted or replaced by the resulting entity in the event of a
Change in Control, any outstanding Awards that are subject to Management
Objectives shall be converted by the resulting entity, as if target performance
had been achieved as of the date of the Change in Control, and each award of:
(i) Performance Shares or Performance Units shall continue to vest during the
remaining Performance Period, (ii) Restricted Stock shall continue to be subject
to a “substantial risk of forfeiture” for the remaining applicable period,
(iii) Restricted Stock Units shall continue to vest during the Restriction
Period, and (iv) all other Awards shall continue to vest during the applicable
vesting period, if any.
          (c) Except as otherwise provided in an Evidence of Award or by the
Compensation Committee, to the extent outstanding Awards granted under this Plan
are either assumed, converted or replaced by the resulting entity in the event
of a Change in Control, if a Participant’s service is terminated without Cause
by the Corporation, any of its Subsidiaries or the resulting entity or a
Participant resigns his or her employment with an Employer for Good Reason, in
either case, all outstanding Awards held by the Participant that may be
exercised shall become fully exercisable and all restrictions with respect to
outstanding Awards shall lapse and become vested and non-forfeitable.
          (d) Notwithstanding any other provision of the Plan, in the event of a
Change in Control, the Board in its discretion, at or after the Date of Grant,
may (i) provide for the cancellation of each outstanding and unexercised Option
Right or Appreciation Right with an Option Price or Base Price, as applicable,
less than the highest price per share of Common Stock paid for a share of Common
Stock in the Change in Control (the “Transaction Consideration”) in

- 23 -



--------------------------------------------------------------------------------



 



exchange for a cash payment to be made at the same time as the Transaction
Consideration is paid to holders of Common Stock in an amount equal to the
amount by which the Transaction Consideration exceeds the Option Price or Base
Price, as applicable, multiplied by the number of shares of Common Stock granted
under the Option Right or Appreciation Right, and (ii) provide for the
cancellation of each outstanding and unexercised Option Right or Appreciation
Right with an Option Price or Base Price, as applicable, equal to or more than
the Transaction Consideration without any payment to the holder of such Option
Right or Appreciation Right, as applicable.
          (e) Notwithstanding any provision of the Plan to the contrary, to the
extent an Award constitutes a “deferral of compensation” for purposes of
Section 409A of the Code, and such Award shall be deemed to be vested or
restrictions lapse, expire or terminate upon the occurrence of a Change in
Control and such Change in Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership or a substantial
portion of the assets” of the Corporation within the meaning of
Section 409A(a)(2)(A)(v) of the Code, then even though such Award may be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of
the Change in Control or any other provision of the Plan, payment will be made,
to the extent necessary to comply with the provisions of Section 409A of the
Code, to the Participant on the earliest of: (i) the Participant’s “separation
from service” with the Corporation (determined in accordance with Section 409A
of the Code); provided, however, that if the Participant is a “specified
employee” (within the meaning of Section 409A of the Code), the payment date
shall be the date that is six (6) months after the date of the Participant’s
separation from service with the Employer, (ii) the date payment otherwise would
have been made in the absence of any provisions in this Plan to the contrary
(provided such date is permissible under Section 409A of the Code), or (iii) the
Participant’s death.
     14. Detrimental Activity.
          (a) Any Evidence of Award may provide that if the Board or the
Compensation Committee determines a Participant has engaged in any Detrimental
Activity, either during service with the Corporation or a Subsidiary or within a
specified period after termination of such service, then, promptly upon
receiving notice of the Board’s finding, the Participant shall:
     (i) forfeit that Award to the extent then held by the Participant;
     (ii) in exchange for payment by the Corporation or the Subsidiary of any
amount actually paid therefor by the Participant, return to the Corporation or
the Subsidiary, all shares of Common Stock that the Participant has not disposed
of that had been acquired pursuant to that Award;
     (iii) with respect to any shares of Common Stock acquired pursuant to that
Award that were disposed of, pay to the Corporation or the Subsidiary, in cash,
the difference between:

  (A)   any amount actually paid by the Participant, and

- 24 -



--------------------------------------------------------------------------------



 



  (B)   the Market Value Per Share of the shares of Common Stock on the date
acquired; and

     (iv) pay to the Corporation or the Subsidiary in cash the Spread, with
respect to any Option Rights or Appreciation Rights exercised where no shares of
Common Stock were retained by the Participant upon such exercise.
          (b) To the extent that such amounts are not paid to the Corporation or
the Subsidiary, the Corporation may seek other remedies, including a set off of
the amounts so payable to it against any amounts that may be owing from time to
time by the Corporation or a Subsidiary to the Participant for any reason,
including, without limitation, wages, deferred compensation or vacation pay.
     15. Non-U.S. Participants. In order to facilitate the making of any grant
or combination of grants under this Plan, the Board or the Compensation
Committee may provide for such special terms for awards to Participants who are
foreign nationals or who are employed by the Corporation or any Subsidiary
outside of the United States of America or who provide services to the
Corporation or any Subsidiary under an agreement with a foreign nation or
agency, as the Board or the Compensation Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Compensation Committee may approve such supplements to or
amendments, restatements or alternative versions of the Plan (including, without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of the Plan as in effect for any
other purpose, and the Secretary of the Board or other appropriate officer of
the Corporation may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of the Plan as then in effect unless this Plan could
have been amended to eliminate such inconsistency without further approval by
the stockholders of the Corporation.
     16. Transferability.
          (a) Except as otherwise determined by the Board or the Compensation
Committee pursuant to the provisions of Section 16(c), no Award or dividend
equivalents paid with respect to Awards made under this Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution, and may be otherwise transferred in a manner that protects the
interest of the Corporation as the Board or the Compensation Committee may
determine; provided, that if so determined by the Compensation Committee, each
Participant may, in a manner established by the Board or the Compensation
Committee, designate a beneficiary to exercise the rights of the Participant
with respect to any Award upon the death of the Participant and to receive
shares of Common Stock or other property issued upon such exercise.
          (b) The Compensation Committee or an Authorized Officer may specify at
the Date of Grant that part or all of the shares of Common Stock that are (i) to
be issued or transferred by the Corporation upon the exercise of Option Rights
or Appreciation Rights, upon the termination of the Restriction Period
applicable to Restricted Stock Units or upon payment

- 25 -



--------------------------------------------------------------------------------



 



under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of the Plan, will be subject to further restrictions on
transfer.
     (c) Notwithstanding Section 16(a), the Board or the Compensation Committee
may determine that Awards (other than Incentive Stock Options) may be
transferable by a Participant, without payment of consideration therefor by the
transferee, only to any one or more family members (as defined in the General
Instructions to Form S-8 under the Securities Act of 1933) of the Participant;
provided, however, that (i) no such transfer shall be effective unless
reasonable prior notice thereof is delivered to the Corporation and such
transfer is thereafter effected in accordance with any terms and conditions that
shall have been made applicable thereto by the Board or the Compensation
Committee, and (ii) any such transferee shall be subject to the same terms and
conditions hereunder as the Participant.
     17. Withholding Taxes. To the extent that the Corporation is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Corporation for such withholding are insufficient,
it will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Corporation for payment of the balance of such taxes required to be
withheld, which arrangements (in the discretion of the Compensation Committee)
may include relinquishment of a portion of such benefit. If a Participant’s
benefit is to be received in the form of shares of Common Stock, and such
Participant fails to make arrangements for the payment of tax, the Corporation
shall withhold such shares of Common Stock having a value equal to the amount
required to be withheld. Notwithstanding the foregoing, when a Participant is
required to pay the Corporation an amount required to be withheld under
applicable income and employment tax laws, the Participant may elect to satisfy
the obligation, in whole or in part, by electing to have withheld, from the
shares required to be delivered to the Participant, shares of Common Stock
having a value equal to the amount required to be withheld (except in the case
of Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Corporation other shares of Common Stock held by
such Participant. In no event shall the Market Value Per Share of the shares of
Common Stock to be withheld pursuant to this section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld or such other amount that will not result in a
negative accounting impact. Participants shall also make such arrangements as
the Corporation may require for the payment of any withholding tax obligation
that may arise in connection with the disposition of shares of Common Stock
acquired upon the exercise of Option Rights.
     18. Compliance with Section 409A of the Code
          (a) To the extent applicable, it is intended that this Plan and any
grants made hereunder are exempt from Section 409A of the Code or are structured
in a manner that would not cause a Participant to be subject to taxes and
interest pursuant to Section 409A of the Code. This Plan and any grants made
hereunder shall be administrated in a manner consistent with this intent.

- 26 -



--------------------------------------------------------------------------------



 



          (b) In order to determine for purposes of Section 409A of the Code
whether a Participant is employed by a member of the Corporation’s controlled
group of corporations under Section 414(b) of the Code (or by a member of a
group of trades or businesses under common control with the Corporation under
Section 414(c) of the Code) and, therefore, whether the shares of Common Stock
that are or have been purchased by or awarded under this Plan to the Participant
are shares of “service recipient” stock within the meaning of Section 409A of
the Code:
     (i) In applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining the Corporation’s controlled group under Section 414(b) of the Code,
the language “at least 50 percent” is to be used instead of “at least
80 percent” each place it appears in Code Section 1563(a)(1), (2) and (3); and
     (ii) In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses under common control with the Corporation for
purposes of Section 414(c) of the Code, the language “at least 50 percent” is to
be used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.
     19. Effective Date and Term of Plan.
This Plan will be effective as of the Effective Date. No grant will be made
under this Plan more than ten (10) years after the date on which this Plan is
first approved by the stockholders of the Corporation, but all grants made on or
prior to such date will continue in effect thereafter subject to the terms
thereof and of the Plan.
     20. Amendments and Termination.
          (a) The Board may at any time and from time to time, to the extent
permitted by Section 409A, amend, suspend or terminate this Plan in whole or in
part; provided, however, that if an amendment to this Plan (i) would materially
increase the benefits accruing to Participants under this Plan, (ii) would
materially increase the number of securities which may be issued under this
Plan, (iii) would materially modify the requirements for participation in this
Plan, or (iv) must otherwise be approved by the stockholders of the Corporation
in order to comply with applicable law or the rules of the New York Stock
Exchange or, if the shares of Common Stock are not traded on the New York Stock
Exchange, the principal national securities exchange upon which the shares of
Common Stock are traded or quoted, then, such amendment will be subject to
stockholder approval and will not be effective unless and until such approval
has been obtained.
          (b) Termination of the Plan will not affect the rights of Participants
or their successors under any Awards outstanding hereunder and not exercised in
full on the date of termination.
          (c) The Board or the Compensation Committee will not, without the
further approval of the stockholders of the Corporation, authorize the amendment
of any outstanding Option Right or Appreciation Right to reduce the Option Price
or Base Price, respectively. No Option Right or Appreciation Right will be
cancelled and replaced with awards having a lower

- 27 -



--------------------------------------------------------------------------------



 



Option Price or Base Price, respectively, or for another award, or for cash
without further approval of the stockholders of the Corporation, except as
provided in Section 12. Furthermore, no Option Right or Appreciation Right will
provide for the payment, at the time of exercise, of a cash bonus or grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units, or
grant or sale of Restricted Stock, Restricted Stock Units or other awards
pursuant to Section 10 of the Plan, without further approval of the stockholders
of the Corporation. This Section 20(c) is intended to prohibit the repricing of
“underwater” Option Rights or Appreciation Rights without stockholder approval
and will not be construed to prohibit the adjustments provided for in Section 12
of the Plan.
          (d) In case of termination of service by reason of death, Disability
or Normal Retirement, or in the case of unforeseeable emergency or other special
circumstances, of a Participant who holds an Option Right or Appreciation Right
not immediately exercisable in full, or any shares of Restricted Stock as to
which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Performance Shares or
Performance Units which have not been fully earned, or any other awards made
pursuant to Section 10 subject to any vesting schedule or transfer restriction,
or who holds shares of Common Stock subject to any transfer restriction imposed
pursuant to Section 16 of the Plan, the Compensation Committee may, in its sole
discretion, accelerate the time at which such Option Right, Appreciation Right
or other award may be exercised or the time at which such substantial risk of
forfeiture or prohibition or restriction on transfer will lapse or the time when
such Restriction Period will end or the time at which such Performance Shares or
Performance Units will be deemed to have been fully earned or the time when such
transfer restriction will terminate or may waive any other limitation or
requirement under any such award, except in the case of a Qualified
Performance-Based Award where such action would result in the loss of the
otherwise available exemption of the Award under Section 162(m) of the Code.
          (e) Subject to Section 20(c) hereof, the Compensation Committee may
amend the terms of any Award theretofore granted under this Plan prospectively
or retroactively, except in the case of a Qualified Performance-Based Award
where such action would result in the loss of the otherwise available exemption
of such Award under Section 162(m) of the Code. In such case, the Compensation
Committee will not make any modification of the Management Objectives or the
level or levels of achievement with respect to such Qualified Performance-Based
Award. Subject to Section 12 above, no amendment shall materially impair the
rights of any Participant without his or her consent.
     21. Substitute Awards for Awards Granted by Other Entities. Substitute
Awards may be granted under this Plan for grants or awards held by employees of
a company or entity who become employees of the Corporation or a Subsidiary as a
result of the acquisition, merger or consolidation of the employer company by or
with the Corporation or a Subsidiary. Except as otherwise provided by applicable
law and notwithstanding anything in the Plan to the contrary, the terms,
provisions and benefits of the Substitute Awards so granted may vary from those
set forth in or required or authorized by this Plan to such extent as the
Compensation Committee at the time of the grant may deem appropriate to conform,
in whole or part, to the terms, provisions and benefits of grants or awards in
substitution for which they are granted.

- 28 -



--------------------------------------------------------------------------------



 



     22. Governing Law. This Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.
     23. Miscellaneous Provisions.
          (a) The Corporation will not be required to issue any fractional
shares of Common Stock pursuant to this Plan. The Board or the Compensation
Committee may provide for the elimination of fractions or for the settlement of
fractions in cash.
          (b) This Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Corporation or
any Subsidiary, nor will it interfere in any way with any right the Corporation
or any Subsidiary would otherwise have to terminate such Participant’s
employment or other service at any time.
          (c) To the extent that any provision of the Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right. Such provision, however, will remain in effect for other Option
Rights and there will be no further effect on any provision of the Plan.
          (d) The Compensation Committee or an Authorized Officer may provide
for termination of an Award in the case of termination of employment or service
of a Participant or any other reason; provided, however, that all Awards of a
Participant will be immediately forfeited and cancelled to the extent the
Participant’s employment or service has been terminated for Cause, and the
Participant will have no further rights in respect of such Awards.
          (e) No Award under this Plan may be exercised by the holder thereof if
such exercise, and the receipt of cash or stock thereunder, would be, in the
opinion of counsel selected by the Compensation Committee, contrary to law or
the regulations of any duly constituted authority having jurisdiction over this
Plan.
          (f) Absence on leave approved by a duly constituted officer of the
Corporation or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of the Plan or Awards
granted hereunder, except that no Awards may be granted to an employee while he
or she is absent on leave.
          (g) No Participant shall have any rights as a stockholder with respect
to any shares of Common Stock subject to Awards granted to him or her under this
Plan prior to the date as of which he or she is actually recorded as the holder
of such shares upon the stock records of the Corporation.
          (h) The Compensation Committee may condition the grant of any Award or
combination of Awards authorized under this Plan on the surrender or deferral by
the Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Corporation or a Subsidiary to the
Participant.

- 29 -



--------------------------------------------------------------------------------



 



          (i) Except with respect to Option Rights and Appreciation Rights, the
Compensation Committee may permit Participants to elect to defer the issuance of
shares of Common Stock or the settlement of Awards in cash under this Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of the Plan. The Compensation Committee also may provide that deferred issuances
and settlements include the payment or crediting of dividend equivalents or
interest on the deferral amounts.
          (j) Any Award granted under the terms of the Plan may specify in the
Evidence of Award that the Participant is subject to restrictive covenants
including, but not limited to, covenants not to compete and covenants not to
solicit, unless otherwise determined by the Compensation Committee.
          (k) Participants shall provide the Corporation with a completed,
written election form setting forth the name and contact information of the
person who will have beneficial ownership rights of Awards made to the
Participant under this Plan upon the death of the Participant.
          (l) If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any Award
under any law deemed applicable by the Board or the Compensation Committee, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Board or the Compensation
Committee, it shall be stricken and the remainder of the Plan shall remain in
full force and effect.

- 30 -